Name: 2011/258/EU: Commission Implementing Decision of 27Ã April 2011 amending Decision 89/471/EEC authorising methods for grading pig carcasses in Germany (notified under document C(2011) 2709)
 Type: Decision_IMPL
 Subject Matter: animal product;  economic analysis;  mechanical engineering
 Date Published: 2011-04-29

 29.4.2011 EN Official Journal of the European Union L 110/29 COMMISSION IMPLEMENTING DECISION of 27 April 2011 amending Decision 89/471/EEC authorising methods for grading pig carcasses in Germany (notified under document C(2011) 2709) (Only the German text is authentic) (2011/258/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 43(m), in conjunction with Article 4 thereof, Whereas: (1) By Commission Decision 89/471/EEC (2), the use of several methods for grading pig carcasses in Germany was authorised. (2) Germany has stated that the update of the national formula is absolutely necessary in order to take into account the breeding progress during the past 15 years. The last update of the lean meat equation of the grading apparatus and the Zwei-Punkt-MeÃ verfahren (ZP) method dates back to 1995. (3) Germany has requested the Commission to authorise the replacement of the formulas used in the General Electric Logiq 200pro, the Autofom I and Zwei-Punkt-MeÃ verfahren (ZP) methods of grading pig carcasses as well as to authorise two new methods for grading pig carcasses on its territory and has presented a detailed description of the dissection trial, indicating the principles on which that method is based, the results of its dissection trial and the equations used for assessing the percentage of lean meat in the protocol provided for in Article 23(4) of Commission Regulation (EC) No 1249/2008 of 10 December 2008 laying down detailed rules on the implementation of the Community scales for the classification of beef, pig and sheep carcasses and the reporting of prices thereof (3). (4) Examination of that request has revealed that the conditions for authorising those grading methods are fulfilled. Those grading methods should therefore be authorised in Germany. (5) Decision 89/471/EEC should therefore be amended accordingly. (6) In view of the technical circumstances while introducing new devices and new equations, the methods for grading pig carcasses authorised under this Decision should apply from 4 October 2011. (7) Modifications of the apparatus or grading methods should not be allowed, unless they are explicitly authorised by Commission Decision. (8) The measures provided for in this Decision are in accordance with the opinion of the Management Committee for the Common Organisation of the Agricultural Markets, HAS ADOPTED THIS DECISION: Article 1 Decision 89/471/EEC is amended as follows: 1. Article 1a is replaced by the following: Article 1a By way of derogation from Article 1(2) and (3), the use of the following methods is authorised for grading pig carcasses pursuant to point 1 of Section B.IV of Annex V to Council Regulation (EC) No 1234/2007 (4) in Germany:  the Autofom I  apparatus and the assessment methods related thereto, details of which are given in Part III of the Annex,  the Autofom III  apparatus and the assessment methods related thereto, details of which are given in Part IV of the Annex,  the CSB Image-Meater  apparatus and the assessment methods related thereto, details of which are given in Part V of the Annex. 2. the Annex is amended in accordance with the Annex to this Decision. Article 2 This Decision shall apply from 4 October 2011. Article 3 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 27 April 2011. For the Commission Dacian CIOLOÃ  Member of the Commission (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 233, 10.8.1989, p. 30. (3) OJ L 337, 16.12.2008, p. 3. (4) OJ L 299, 16.11.2007, p. 1.; ANNEX The Annex to Decision 89/471/EEC is amended as follows: (1) in Part I (Ultrasonic Scanner GE Logiq 200pro), point 2 is replaced by the following: 2. The lean meat content of the carcass shall be calculated according to the following formula: LMP = 60,98501  0,85831 ¢x1 + 0,16449 ¢x2 where: LMP = the estimated percentage of lean meat in the carcass, x1 = the thickness of backfat (including rind) in millimetres, measured at 7 centimetres off the midline of the split carcass, between the second and third last ribs, x2 = the thickness of the dorsal muscle in millimetres, measured at the same time and in the same place as x1. This formula shall be valid for carcasses weighing between 50 and 120 kilograms.; (2) in Part II (Zwei-Punkt-MeÃ verfahren (ZP)), point 2 is replaced by the following: 2. The lean meat content of carcases shall be calculated according to the following formula: LMP = 58,10122  0,56495 ¢F + 0,13199 ¢M where: LMP = the estimated percentage of lean meat in the carcass, F  fat measure, the minimum thickness of visible fat (including rind) covering the M. glutaeus medius on the midline of the split carcass (mm), M  meat measure, measured at the shortest connection between the front (cranial) end of the M. glutaeus medius and the upper (dorsal) edge of the vertebral canal (mm). This formula shall be valid for carcasses weighing between 50 and 120 kg.; (3) Part III (Fully automatic ultrasonic carcase grading (Autofom)) is replaced by the following: PART III Autofom I 1. The rules provided for in this Part shall apply when the grading of pig carcasses is carried out by means of the apparatus known as Autofom I . 2. The apparatus shall be equipped with 16 2 MHz ultrasonic transducers (Carometec A/S), with an operating distance between transducers of 25 mm. The ultrasonic data shall comprise measurements of backfat thickness, muscle thickness and related parameters. The results of the measurements shall be converted into estimates of the percentage of lean meat by using a computer. 3. The lean meat content of carcasses shall be calculated on the basis of 31 variables according to the following formula: LMP = 63,95382561  0,11923455 ¢IP001  0,09558979 ¢IP002  0,10584604 ¢IP007  0,05155666 ¢IP009  0,13640649 ¢IP016  0,14213204 ¢IP022 + 0,03049588 ¢IP030 + 0,01790568 ¢IP032 + 0,01105555 ¢IP038  0,16701099 ¢IP042  0,06005469 ¢IP071  0,22169624 ¢IP079 + 0,06666878 ¢IP084 + 0,05392766 ¢IP086  0,21648737 ¢IP090  0,26525617 ¢IP091  0,09417923 ¢IP092  0,01909767 ¢IP093  0,01964313 ¢IP094  0,02064380 ¢IP095  0,01600385 ¢IP096  0,01119575 ¢IP103  0,00827959 ¢IP109  0,00687431 ¢IP111  0,00757384 ¢IP112 + 0,01885055 ¢IP113 + 0,06095365 ¢IP115 + 0,05703606 ¢IP116 + 0,04184455 ¢IP120 + 0,04682307 ¢IP121 + 0,03958671 ¢IP122 where: LMP = the estimated percentage of lean meat in the carcass, IP001, IP002, IP007 ¦IP122 are the variables measured by Autofom I. 4. The lean meat content of carcasses may also be calculated on the basis of 3 t-values (principal component variables) according to the following formula: LMP = 58,31148999 + 1,16880438 ¢T1 + 0,66490881 ¢T2 + 0,60981266 ¢T3 where: LMP = the estimated percentage of lean meat in the carcass, T1, T2, T3 = the principal component variables calculated on the basis of the 31 variables of paragraph 3. 5. The measuring points and the statistical method are described in Part II of the protocol presented to the Commission by Germany in accordance with Article 23(4) of Commission Regulation (EC) No 1249/2008 (1). This formula shall be valid for carcasses weighing between 50 and 120 kg. (4) the following Parts IV and V are added: PART IV Autofom III 1. The rules provided for in this Part shall apply when the grading of pig carcasses is carried out by means of the apparatus known as Autofom III.  2. The apparatus shall be equipped with 16 2 MHz ultrasonic transducers (Carometec A/S), with an operating distance between transducers of 25 mm. The ultrasonic data shall comprise measurements of backfat thickness, muscle thickness and related parameters. The results of the measurements shall be converted into estimates of the percentage of lean meat by using a computer. 3. The lean meat content of carcasses shall be calculated on the basis of 5 variables according to the following formula: LMP = 65,21715434  0,23517230 ¢R2P2  0,23350031 ¢R2P6  0,25098775 ¢R2P10  0,10926670 ¢R2P13 + 0,19342930 ¢R3P5 where: LMP = the estimated percentage of lean meat in the carcass, R2P2  weighted average of two fat measures without skin (mm), weighted 2/3 and 1/3, respectively, R2P6  weighted average of two minimum fat measures (mm), weighted 2/3 and 1/3, respectively, R2P10  minimum fat of the cross-section (mm), R2P13  the initial assessment of the carcass size, R3P5  the maximum meat measure (maximum rib position minus minimum fat position converted to mm). 4. The measuring points are described in Part II of the protocol presented to the Commission by Germany in accordance with Article 23(4) of Regulation (EC) No 1249/2008. This formula shall be valid for carcasses weighing between 50 and 120 kg. PART V CSB Image-Meater 1. The rules provided for in this Part shall apply when the grading of pig carcasses is carried out by means of the apparatus known as CSB Image-Meater . 2. The CSB Image-Meater consists in particular of a video camera, a PC equipped with an image-analysis card, a screen, a printer, a command mechanism, a rate mechanism and interfaces. The 3 Image-Meater variables are all measured at the split line in the ham area (around M. gluteus medius): The results of the measurements shall be converted into estimates of the percentage of lean meat by using a computer. 3. The lean meat content of carcases shall be calculated according to the following formula: LMP = 68,06616  0,45829 ¢MS + 0,11278 ¢MF  0,25545 ¢WL where: LMP = the estimated percentage of lean meat in the carcass, MS  mean fat measure above (dorsal of) M. gluteus medius (mm), MF  mean meat measure  over the length of M. gluteus medius (mm), WL  mean length of the four lumbar vertebral bodies cranial of the M. gluteus medius (mm). 4. The measuring points are described in Part II of the protocol presented to the Commission by Germany in accordance with Article 23(4) of Regulation (EC) No 1249/2008. This formula shall be valid for carcasses weighing between 50 and 120 kg.. (1) OJ L 337, 16.12.2008, p. 3.;